DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant’s amendments to the claims, filed 2/3/2022, are accepted and appreciated by the examiner.

Response to Arguments
Applicant’s arguments filed 2/3/2022 have been fully considered.  With regards to the 35 U.S.C. 112(b) rejection, Applicant’s amendments have address the issues and therefore the rejection has been withdrawn.  Applicant’s prior art arguments are moot in view of the new grounds of rejection as necessitated by Applicant’s amendments. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5-8, 12-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Recker (US 2012/0080944 A1) in view of Higley (US 2008/0258628 A1) and Gagnon (US 2004/0178770 A1).

	With respect to Claim 5 Recker teaches	An emergency lighting system comprising (See Para[0033]): 	a plurality of LED lighting fixtures which are normally powered by line power in normal operation at a normal power level;  at least one of the LED lighting fixtures having an emergency lighting control module (See Para[0028] In other embodiments there is a wired connection to an AC power source, but the wireless power source is used when advantageous, for example as a backup power source in an emergency or as an alternative power source to provide energy efficiency or cost savings.);  	a central battery system having at least one battery that provides direct current backup power to each LED lighting fixture that has the emergency lighting control module (See Para[0035]);  	a battery charger connected to the line power the battery charger maintaining the battery in a charged condition (See Para[0528]);  	a transfer switch configured to electrically connect the at least one battery of the central battery system to each LED lighting fixture that has the emergency lighting control module when the line power is off; (See Para[0035]);  and 	the emergency lighting control module powering the LED lighting fixture at an emergency power level different than the normal power level for emergency operation. (See Para[0306])	However Recker is silent to the language of	each battery of the central battery system being located remote from the LED lighting fixtures	maintaining the battery in a charged condition when the line power is on	Nevertheless Higley teaches	maintaining the battery in a charged condition when the line power is on (See Para[0022])	However Higley is silent to the language of	each battery of the central battery system being located remote from the LED lighting fixtures
	Nevertheless Gagnon teaches	each battery of the central battery system being located remote from the LED lighting fixtures ( See Abstract and Para[0003] Batteries for power sources are usually provided in banks or strings, for example, a string of 24 batteries is often used for back-up purposes in central offices of telecommunications providers and in remote locations of transmission stations.)	It would have been obvious to one of ordinary skill in the art at the time of filing to modify Recker and maintain the battery in a charged condition when the line power is on such as that of Higley.	One of ordinary skill would have been motivated to modify Recker because maintaining a charge would allow the battery to be used to it maximum potential whenever it is needed.	It would have been obvious to one of ordinary skill in the art at the time of filing to modify Recker wherein each battery of the central battery system being located remote from the LED lighting fixtures  such as that of Gagnon.	One of ordinary skill would have been motivated to modify Recker because having a remote battery back-up would improve reliability.	With respect to Claim 6 Recker teaches	The system of claim 5, 
	wherein an IP address is provided for each of the LED lighting fixtures.  (See Para[0482])	With respect to Claim 7 Recker teaches	The system of claim 5, 	further comprising a control board that performs tests of the battery capacity, the operation of the LED lighting fixtures, the operation of the transfer switch;  and 	the operation of the battery charger (See Para[0303], [0415], [0418] );  	the control board communicating data related to the tests to software located at a remote location (See Para[0303]). 	With respect to Claim 8 Recker teaches	The system of claim 7, 	wherein the data is accessible through the Internet by an authorized user.  (See Para[0482])	With respect to Claim 11 Recker teaches	The system of claim 5, 	wherein each of the emergency LED lighting fixtures has an individual identifier and is in communication with the control board through power line communication (See Para[0294]);  	the communication providing at least the operational status of the emergency LED lighting fixture (See Para[0290]). 	With respect to Claim 12 Recker teaches	The system of claim 5, 	wherein at least one of the plurality of LED lighting fixtures is an exit sign (See Para[0307]). 	With respect to Claim 13 Recker teaches	The system of claim 5, 	wherein each of a plurality of the LED lighting fixtures includes an emergency lighting control module that allows that LED lighting fixture to be powered by the central battery system when line power is off (See Para[0035]). 	With respect to Claim 14 Recker teaches	The system of claim 5, 	further comprising a battery temperature sensor which is adapted to disconnect the battery charger (See Para[0284]). 	With respect to Claim 15 Recker teaches	The system of claim 5, 	further comprising a temperature sensor which is adapted to start a cooling fan for the central battery system at a specified temperature (See Para[0422]). 	With respect to Claim 16 Recker teaches	The system of claim 5, further comprising a voltage sensor that disconnects batteries from the LED lighting fixtures (See Para[0682]).	However Recker is silent to the language of	when the voltage drops to less than 87.5 percent of a set rated voltage	Nevertheless it would have been obvious to one having ordinary skill in the art at the time the invention was made to disconnect with the voltage drops to less than 87.5 percent of a set rated voltage because, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.


Claims 9, 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Recker (US 2012/0080944 A1) in view of Higley (US 2008/0258628 A1) and Gagnon (US 2004/0178770 A1) as applied to claim 7 above, and further in view of Imes (US 2011/0046792 A1).

	With respect to Claim 9 Recker is silent to the language of	The system of claim 7, 	wherein the data is transferred to the software through the Internet. 	Nevertheless Imes teaches	wherein the data is transferred to the software through the Internet (See Para[0039], [0095]).	It would have been obvious to one of ordinary skill in the art at the time of filing to modify Recker wherein the data is transferred to the software through the Internet such as that of Imes.	One of ordinary skill would have been motivated to modify Recker because transferring through the internet would be efficient and wide reaching.	With respect to Claim 10 Recker is silent to the language of	The system of claim 7, 	wherein the software formats the data for a printable report. 	Nevertheless Imes teaches	wherein the software formats the data for a printable report (See Para[0193]).	It would have been obvious to one of ordinary skill in the art at the time of filing to modify Recker wherein the software formats the data for a printable report such as that of Imes.	One of ordinary skill would have been motivated to modify Recker because formatting data would allow one to easily understand the data.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOSHIHISA ISHIZUKA whose telephone number is (571)270-7050. The examiner can normally be reached M-F 11:00-7:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alessandro Amari can be reached on (571) 272-2306. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

YOSHIHISA . ISHIZUKA
Examiner
Art Unit 2863



/YOSHIHISA ISHIZUKA/Primary Examiner, Art Unit 2863